NOTE: This order is nonprecedential.

  mnileb ~tale~ <!Court of ~eaI~
      for tbe jfeberaI <!Circuit

                  ELOISE K. HAHN,
                     Petitioner,

                           v.
   ENVIRONMENTAL PROTECTION AGENCY,
              Respondent.


                       2012·3017


   Petition for review of the Merit Systems Protection
Board in case no. CH0752080671·I·1.


                     ON MOTION


                       ORDER

    Upon consideration of Eloise K. Hahn's motion to
withdraw her petition for review,

   IT Is ORDERED THAT:

   (1) The motion is granted. The petition is withdrawn.

   (2) Each side shall bear their own costs.
   (3) All pending motions are moot.
HAHNv.EPA                                                2

                             FOR THE COURT


      MAR 0 6 2012            /s/ Jan Horbaly
         Date                Jan Horbaly
                             Clerk
cc: Eloise K. Hahn
    Joseph A. Pixley, Esq.
s25



Issued As A Mandate: ___R
                       M __0_6_20_1_2___
                        A




                                          FILED
                                 u.s. COURT OF APPEALS FOR
                                   THE FECoRAL CIRCUIT

                                     MAR 06 l012
                                       JAN HORBALY
                                          CLERK